Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in this Registration Statement on Form S-1 of our report dated April 14, 2014 relating to the financial statements as of December 31, 2013 and 2012, the years then ended and for the period from August 16, 1996 (inception) to December 31, 2013. We also consent to the reference to our firm under the heading "Experts" appearing therein. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas April 18, 2014
